DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a magnetic storage device comprising: a magnetoresistive effect element including: a first layer provided at a side of the first ferromagnetic layer opposite to a side of the first ferromagnetic layer at which the non-magnetic layer is provided, wherein: the first layer includes a rare-earth element, and the first layer has a region including boron (B) at a proportion higher than a proportion of boron (B) in the first ferromagnetic layer, in combination with other claimed features, as recited in independent claim 1.  Claims 2-10 are dependent upon independent claim 1, and are therefore allowed. 
Regarding claim 11, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a magnetic storage device comprising: a magnetoresistive effect element including: a first layer provided at a side of the first ferromagnetic layer opposite to a side of the first ferromagnetic layer at which the non-magnetic layer is provided, wherein: the first layer includes a rare-earth element, the first layer has a region indicating a first strength corresponding to boron (B) higher than a second strength corresponding to boron (B) indicated in the first ferromagnetic layer; and the first strength and the second strength are based on electron energy loss spectroscopy (EELS), in combination with other claimed features, as recited in independent claim 11.  Claims 12-20 are dependent upon independent claim 11, and are therefore allowed. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ikegawa et al. (U.S 2019/0131519 A1), OHSAWA et al. (U.S 2013/0069182 A1), Shukh (U.S 8,790,798 B2), and Stainer (U.S 2017/0110172 A1) do not disclose the above allowable subject matters, as recited in independent claims 1 and 11..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			      
       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        May 28, 2022